DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16, drawn to a sensor for measuring a gas concentration of a target gas in a sample of ambient air in the reply filed on June 10, 2022 is acknowledged.  Claims 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected Group II drawn to a method for measuring a gas concentration of a target gas in a sample of ambient air, nonelected Group III drawn a computer program product for operating a sensor as claimed in claim 1, and nonelected Group IV drawn to an electronic device comprising a sensor as claimed in claim 1, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 10, 2022.
The traversal is on the ground(s) that the prior art, Burgi, does not disclose the steps for operating the sensor of claim 1: - measuring, by the first gas sensitive component, the gas concentration of the target gas in a first concentration band; - measuring, by the second gas sensitive component, the gas concentration of the target gas in a second concentration band; and - operating the sensor for both the measuring of the first concentration band and for the measuring of the second concentration band in a respective transition regime, the transition regime being situated between a perturbation regime and a saturation regime, wherein the transition regime is characterized by a higher sensitivity to the target gas than the perturbation regime and the saturation regime, and these two separate gas sensitive components would enhance measurement accuracy, sensitivity and/or reduced error rate of the detection.  This is not found persuasive because these steps of operating the sensor of claim 1 are functional limitations and would not alter the structures of the claimed sensor and thus are not deemed to be the same technical feature of invention Groups I-IV.  Here, all the structural limitations of claim 1 are deemed to be the same technical feature shared by invention Groups I-IV, which is not a special technical feature as it does not make a contribution over the prior art in view of Burgi as described in the prior office Action.
However, since claim 1 and claim 19 recites all the same structural limitations and functional limitations except their preambles, claim 19 is reclassified into Group I and will be examined in the instant Office action.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim(s) 3-4, 6, 8, and 14-16 is/are objected to because of the following informalities:
Claim 3, lines 3-4: “greater in the transition regime than in the saturation regime and the perturbation regime” should be “greater in the transition regime than those in the saturation regime and the perturbation regime”
Claim 4, lines 1-2: “the sensor is configured the measure” should be “the sensor is configured to measure”
Claim 6, line 2: “the first and the second gas sensitive layer” should be “the first and the second gas sensitive layers”
Claim 6, line 2: “an n-doped metal oxide” should be “a n-doped metal oxide”
Claim 8, line 2: “the first and the second gas sensitive layer” should be “the first and the second gas sensitive layers”
Claim 14, line 1: “the thickness of the first and the second gas sensitive layer is” should be “the thicknesses of the first and the second gas sensitive layer are”
Claim 15, line 2: “the first and the second gas sensitive component” should be “the first and the second gas sensitive components”
Claim 16, line 3: “the operating temperature of the first and the second gas sensitive layer” should be “the operating temperature of the first and the second gas sensitive layers”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-16 and 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recited “a metal oxide semiconductor” in lines 4-5 and line 8.  It is unclear whether these metal oxide semiconductors are the same or not.  It is suggested to be “a first metal oxide semiconductor” in lines 4-5 and “a second metal oxide semiconductor” in line 8.
All subsequent dependent claims 2-16 are rejected due to their dependencies on rejected base claim 1.
Claim 9 recites the limitation "the layer parameter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the at least one layer parameter.”
Claim 9 recites the limitation "the same base material" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “a same base material.”
Claim 10 recites the limitation "a transition regime" in line 7, “a perturbation regime” and “a saturation regime” in line 8.  It is unclear whether these regimes are the same as recited in claim 1.  It is suggested to be “the respective transition regime” in line 7 and “the perturbation regime” and “the saturation regime” in line 8.
Claim 10 recites the limitation "a higher sensitivity" in 9.  It is unclear whether this higher sensitivity is the same as recited in claim 1.
Claim 11 recites the limitation "the same base material" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “a same base material.”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 9 recites the broad recitation “the morphology of the first gas sensitive layer and the second gas sensitive layer”, and the claim also recites “the porosity of the first gas sensitive layer and the second gas sensitive layer” which is the narrower statement of the range/limitation.  Further, claim 9 recites the broad recitation “the material of the first gas sensitive layer and the second gas sensitive layer”, and the claim also recites “different additives added to the same base material” which is the narrower statement of the range/limitation. 
In the present instance, claim 11 recites the broad recitation “the morphology of the first gas sensitive layer and the second gas sensitive layer”, and the claim also recites “the porosity of the first gas sensitive layer and the second gas sensitive layer” which is the narrower statement of the range/limitation.  Further, claim 11 recites the broad recitation “the material of the first gas sensitive layer and the second gas sensitive layer”, and the claim also recites “different additives added to the same base material” which is the narrower statement of the range/limitation. 
In the present instance, claim 16 recites the broad recitation “one or more reactivity control parameters”, and the claim also recites “the operating temperature of the first and the second gas sensitive layer” and “selecting a plateau region of a respective resistivity-reactivity curve for the first gas sensitive layer and the second gas sensitive layer” which are the narrower statements of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language are (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) required features of the claims.
Claim 19 recited “a metal oxide semiconductor” in lines 4-5 and line 8.  It is unclear whether these metal oxide semiconductors are the same or not.  It is suggested to be “a first metal oxide semiconductor” in lines 4-5 and “a second metal oxide semiconductor” in line 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5, 12-13, 15-16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burgi (EP 2833127, a machine translation provided in prior Office Action), supported by Fix (U.S. Patent Pub. 2005/0000376) as an evidence.
Regarding claim 1, Burgi teaches a sensor (Fig. 3: a sensor including a pair of gas sensors 10, 10') for measuring a gas concentration of a target gas in a sample of ambient air ([0003] line 3: the analysis of the surrounding air; [0004] line 3: the change in resistance can be measured and converted into a concentration of the analyte), the sensor comprising:
a first gas sensitive component (Fig. 3: gas sensor 10) comprising a first gas sensitive layer (Fig. 3; [0032] line 1: the metal oxide layer 11) being arranged between a first pair of measuring electrodes (Fig. 3: indicating the metal oxide layer 11 between two measuring electrodes 16), the first gas sensitive layer comprising a metal oxide semiconductor ([0013] lines 1-2: the metal-oxide can be tin oxide, tungsten oxide, gallium oxide, indium oxide, or zinc oxide or mixtures thereof; as evidenced by Fix, which teaches a gas sensor including a sensitive semiconducting metal oxide layer (Fix, [0002] lines 2, 5-6) made of sensitive semiconductor material ([0006] lines 3-4), including tin oxide, zinc oxide, titanium oxide, indium oxide, and/or tungsten oxide (Fix, [0011] lines 2-3); thus the metal oxide layer 11 of Burgi is deemed to be a metal oxide semiconductor); 
a second gas sensitive component (Fig. 3: gas sensor 10') comprising a second gas sensitive layer (Fig. 3; [0038] line 1: the metal oxide layer 11’) being arranged between a second pair of measuring electrodes (Fig. 3: indicating metal oxide layer 11' between two measuring electrodes 16'), the second gas sensitive layer comprising a metal oxide semiconductor ([0013] lines 1-2: the metal-oxide can be tin oxide, tungsten oxide, gallium oxide, indium oxide, or zinc oxide or mixtures thereof; as evidenced by Fix, the metal oxide layer 11' is deemed to be a metal oxide semiconductor);
one or more heating elements (Fig. 3; claim 10: heating elements 15, 15') configured to heat the first gas sensitive layer and the second gas sensitive layer (claim 10: heating elements 15, 15’ to heat the metal oxide layers 11, 11’ to an operating temperature).

The designation “the first gas sensitive component is configured to measure the gas concentration of the target gas in a first concentration band; and the second gas sensitive component is configured to measure the gas concentration of the target gas in a second concentration band” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Burgi teaches all structural limitations of the presently claimed sensor including two gas sensitive components (10, 10’) each having a gas sensitive layer (11, 11’) between a pair of electrodes (16, 16’) and its heating element (15, 15’), and thus the sensor of Burgi is capable of measuring the gas concentration of the target gas in a first concentration band by the first gas sensitive component; and measuring the gas concentration of the target gas in a second concentration band by the second gas sensitive component.
The designation “wherein the sensor is configured to operate for both the measuring of the first concentration band and for the measuring of the second concentration band in a respective transition regime, the transition regime being situated between a perturbation regime and a saturation regime, wherein the transition regime is characterized by a higher sensitivity to the target gas than the perturbation regime and the saturation regime” is deemed to be function limitation in apparatus claims and the claimed sensor inherently has a transition regime between a perturbation regime and a saturation regime, wherein the transition regime has a higher sensitivity than the perturbation and saturation regimes. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  As defined by Specification, the perturbation regime is defined as a regime in which the electrical resistance of the respective gas sensitive layer between the respective measuring electrode is dominated by the ambient air when the concentration of the target gas in the sample of ambient air is relatively low (page 4, lines 10-13), or in the other word that the target gas has not reached yet or does not substantially influence yet a well conducting area/layer between the measuring electrodes, i.e., the electrode layer (page 4; lines 19-21); the saturation regime is defined as a regime that the electrical resistance of the respective sensitive layer is dominated by the target gas (page 4; lines 15-16), or in the other word that in the saturation regime the target gas has already penetrated the whole gas sensitive layer including the electrode layer (page 4; lines 22-23); the transition regime is sandwiched between the perturbation regime and the saturation regime and exhibits an increased sensitivity to a target gas (page 4; lines 2-4).  Here, Burgi teaches two gas sensitive components each having a gas sensitive layer with geometrical configuration, including length, width, thickness (Fig. 3), and thus the target gas in ambient air that penetrates through the gas sensitive layer (Fig. 3: the respective metal oxide layer 11, 11’ above the electrodes pair 16, 16’) and then the electrode layer (Fig. 3: the respective layer between the electrodes pair 16, 16’) in the direction of thickness (Fig. 3: the vertical direction from the top to the bottom) would experience the claimed three regimes, i.e., the perturbation regime when the target gas has not reached the electrode layer, the transition regime when the target gas has reached the electrode layer but has not reached the bottom of the electrode layer, and the saturation regime when the target gas has reached the bottom of the electrode layer and saturated the electrode layer, as defined in the Specification during the course of the penetration.  As a result, each gas sensitive component of the gas sensor of Burgi would has its respective transition regime situated between the perturbation regime and the saturation regime, and the transition regime inherently has a higher sensitivity to the target gas than the perturbation regime and the saturation regime.

Regarding claim 2, Burgi teaches one or more layer parameters of the first gas sensitive layer and the second gas sensitive layer ([0038] line 3: geometrical differences, such as length and/or width between sensors; Fig. 3: indicating the length of the metal oxide layer 11, 11’ are different) are configured to operate the sensor for both the measuring of the first concentration band and for the measuring of the second concentration band in the respective transition regime (during the measurement of the target gas by each gas sensor 10, 10’, the target gas penetrates from the top into the metal oxide layer 11, 11’ and then the electrode layer between electrode pairs 16, 16’, and thus being operated in each respective transition regime).

Regarding claim 3, the designation “wherein the slopes of a resistance- concentration curve of the first gas sensitive layer and the slopes of a resistance-concentration curve of the second gas sensitive layer are greater in the transition regime than in the saturation regime and the perturbation regime” is deemed to be function limitation in apparatus claims and inherent to the claimed sensor. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Burgi teaches a first gas sensitive layer (Fig. 3: metal oxide layer 11) and a second gas sensitive layer (Fig. 3: metal oxide layer 11’), through which the target gas in the ambient air penetrates from the top into the metal oxide layer 11, 11’ and then the electrode layer between electrode pairs 16, 16’ and experiences the perturbation regime, the transition regime, and the saturation during the course of the penetration, the same process as disclosed in Specification.  Since these three regimes are the same regimes as disclosed in Specification when the target gas penetrates the gas sensitive layer of the sensor with identical structure, the transition regime must have a higher sensitivity than the perturbation regime and the saturation regime and the slopes of the resistance-concentration curve of each gas sensitive layer must be greater in the transition regime than those in the saturation regime and the perturbation regime. 

Regarding claim 4, the designation “the sensor is configured the measure the gas concentration in the first concentration band and in the second concentration band in a continuous manner” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Burgi teaches all structural limitations of the presently claimed gas sensor including two gas sensitive components 10, 10’ each having a gas sensitive layer 11, 11’ between a pair of electrodes 16, 16’ and its heating element 15, 15’, and the target gas in the ambient air penetrates from the top into the metal oxide layer above the electrode pair and then the electrode layer between the electrode pair in a continuous manner; thus the sensor is capable of measuring the gas concentrations in both concentration bands in a continuous manner.

Regarding claim 5, the designation “wherein the first gas sensitive component is configured to detect in the first concentration band a first threshold concentration; and the second gas sensitive component is configured to detect in the second concentration band a second threshold concentration” is deemed to be function limitation in apparatus claims and the claimed sensor would inherently be capable of detecting a first threshold concentration in the first concentration band and a second threshold concentration in the second concentration band. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Burgi teaches the first gas sensitive component (Fig. 3: gas sensor 10) and the second gas sensitive component (Fig. 3: gas sensor 10’), each receiving a target gas in ambient air that penetrates into the metal oxide layer 11, 11’ above the electrode pair and then the electrode layer between electrode pairs (Fig. 3) and experiences the perturbation regime, the transition regime, and the saturation regime during the course of penetration, as disclosed in the Specification.  Thus, the respective threshold concentration would be inherently present in the concentration measurement by each gas sensitive component, and the gas sensors 10, 10’ of Burgi are capable of detecting the first threshold concentration in the measurement of the first concentration band and the second threshold concentration in the measurement of the second concentration band. 

Regarding claims 12-13, the designations “wherein the sensor comprises a first operation mode configured to operate the first gas sensitive component and the second gas sensitive component simultaneously” and “wherein the sensor comprises a second operation mode configured to operate only the first gas sensitive component or only the second gas sensitive component” are deemed to be functional limitations in apparatus claims with regard to the manner of operating the device. MPEP 2114(II).  In article claims, a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Burgi teaches all structural limitations of the presently claimed sensor including two gas sensitive components each having a gas sensitive layer between a pair of electrodes and its heating element, and thus being capable of operating the first and the second gas sensitive components simultaneously or operating only the first or only the second gas sensitive component. 

Regarding claim 15, the designation “the sensor is configured to operate the first and the second gas sensitive component at predefined reactivities” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Burgi teaches all structural limitations of the presently claimed gas sensor including two gas sensitive components each having a gas sensitive layer between a pair of electrodes and its heating element, and thus the target gas in ambient air that penetrates through the gas sensitive layer and then the electrode layer in the direction of thickness would experience three regimes, i.e., the perturbation regime when the target gas has not reached the electrode layer, the transition regime when the target gas has reached the electrode layer but has not reached the bottom of the electrode layer, and the saturation regime when the target gas has reached the bottom of the electrode layer and saturated the electrode layer, as defined in the Specification during the course of the penetration.  Burgi further teaches the gas sensitive layer having geometrical differences, such as length and/or width between sensors ([0038] line 3; e.g., Fig. 3: indicating the length of the metal oxide layer 11, 11’ are different), which defines different reactivity of the metal oxide layer of each gas sensor.  Thus, the sensor of Burgi is capable of operating the first and the second gas sensitive components at predefined reactivities.

Regarding claim 16, the designation “wherein the sensor is configured to provide a fine-tuning of the transition regime via one or more reactivity control parameters, in particular by the operating temperature of the first and the second gas sensitive layer, in particular by selecting a plateau region of a respective resistivity-reactivity curve for the first gas sensitive layer and the second gas sensitive layer” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Burgi teaches all structural limitations of the presently claimed gas sensor including two gas sensitive components each having a gas sensitive layer between a pair of electrodes and its heating element, and thus the target gas in ambient air that penetrates through the gas sensitive layer and then the electrode layer in the direction of thickness would experience three regimes, i.e., the perturbation regime when the target gas has not reached the electrode layer, the transition regime when the target gas has reached the electrode layer but has not reached the bottom of the electrode layer, and the saturation regime when the target gas has reached the bottom of the electrode layer and saturated the electrode layer, as defined in the Specification during the course of the penetration.  Burgi further teaches the gas sensitive layer having geometrical differences, such as length and/or width between sensors ([0038] line 3; e.g., Fig. 3: indicating the length of the metal oxide layer 11, 11’ are different), which defines different reactivity of the metal oxide layer of each gas sensor.  As a result, the sensor of Burgi is capable of providing a fine-tuning of the transition regime via reactivity control parameters, e.g., length as Burgi’s teaching, or the claimed parameters such as operating temperature and selecting a plateau region of the respective resistivity-reactivity curve.

Regarding claim 19, Burgi teaches an electronic device (Fig. 3: a sensor including a pair of gas sensors 10, 10') comprising a sensor (the pair of gas sensors 10, 10' are together deemed to be a sensor) for measuring a gas concentration of a target gas in a sample of ambient air ([0003] line 3: the analysis of the surrounding air; [0004] line 3: the change in resistance can be measured and converted into a concentration of the analyte), the sensor comprising:
a first gas sensitive component (Fig. 3: gas sensor 10) comprising a first gas sensitive layer (Fig. 3; [0032] line 1: the metal oxide layer 11) being arranged between a first pair of measuring electrodes (Fig. 3: indicating the metal oxide layer 11 between two measuring electrodes 16), the first gas sensitive layer comprising a metal oxide semiconductor ([0013] lines 1-2: the metal-oxide can be tin oxide, tungsten oxide, gallium oxide, indium oxide, or zinc oxide or mixtures thereof; as evidenced by Fix, which teaches a gas sensor including a sensitive semiconducting metal oxide layer (Fix, [0002] lines 2, 5-6) made of sensitive semiconductor material ([0006] lines 3-4), including tin oxide, zinc oxide, titanium oxide, indium oxide, and/or tungsten oxide (Fix, [0011] lines 2-3); thus the metal oxide layer 11 of Burgi is deemed to be a metal oxide semiconductor); 
a second gas sensitive component (Fig. 3: gas sensor 10') comprising a second gas sensitive layer (Fig. 3; [0038] line 1: the metal oxide layer 11’) being arranged between a second pair of measuring electrodes (Fig. 3: indicating metal oxide layer 11' between two measuring electrodes 16'), the second gas sensitive layer comprising a metal oxide semiconductor ([0013] lines 1-2: the metal-oxide can be tin oxide, tungsten oxide, gallium oxide, indium oxide, or zinc oxide or mixtures thereof; as evidenced by Fix, the metal oxide layer 11' is deemed to be a metal oxide semiconductor);
one or more heating elements (Fig. 3; claim 10: heating elements 15, 15') configured to heat the first gas sensitive layer and the second gas sensitive layer (claim 10: heating elements 15, 15’ to heat the metal oxide layers 11, 11’ to an operating temperature).

The designation “the first gas sensitive component is configured to measure the gas concentration of the target gas in a first concentration band; and the second gas sensitive component is configured to measure the gas concentration of the target gas in a second concentration band” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Burgi teaches all structural limitations of the presently claimed sensor including two gas sensitive components (10, 10’) each having a gas sensitive layer (11, 11’) between a pair of electrodes (16, 16’) and its heating element (15, 15’), and thus the sensor of Burgi is capable of measuring the gas concentration of the target gas in a first concentration band by the first gas sensitive component; and measuring the gas concentration of the target gas in a second concentration band by the second gas sensitive component.
The designation “wherein the sensor is configured to operate for both the measuring of the first concentration band and for the measuring of the second concentration band in a respective transition regime, the transition regime being situated between a perturbation regime and a saturation regime, wherein the transition regime is characterized by a higher sensitivity to the target gas than the perturbation regime and the saturation regime” is deemed to be function limitation in apparatus claims and the claimed sensor inherently has a transition regime between a perturbation regime and a saturation regime, wherein the transition regime has a higher sensitivity than the perturbation and saturation regimes. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  As defined by Specification, the perturbation regime is defined as a regime in which the electrical resistance of the respective gas sensitive layer between the respective measuring electrode is dominated by the ambient air when the concentration of the target gas in the sample of ambient air is relatively low (page 4, lines 10-13), or in the other word that the target gas has not reached yet or does not substantially influence yet a well conducting area/layer between the measuring electrodes, i.e., the electrode layer (page 4; lines 19-21); the saturation regime is defined as a regime that the electrical resistance of the respective sensitive layer is dominated by the target gas (page 4; lines 15-16), or in the other word that in the saturation regime the target gas has already penetrated the whole gas sensitive layer including the electrode layer (page 4; lines 22-23); the transition regime is sandwiched between the perturbation regime and the saturation regime and exhibits an increased sensitivity to a target gas (page 4; lines 2-4).  Here, Burgi teaches two gas sensitive components each having a gas sensitive layer with geometrical configuration, including length, width, thickness (Fig. 3), and thus the target gas in ambient air that penetrates through the gas sensitive layer (Fig. 3: the respective metal oxide layer 11, 11’ above the electrodes pair 16, 16’) and then the electrode layer (Fig. 3: the respective layer between the electrodes pair 16, 16’) in the direction of thickness (Fig. 3: the vertical direction from the top to the bottom) would experience the claimed three regimes, i.e., the perturbation regime when the target gas has not reached the electrode layer, the transition regime when the target gas has reached the electrode layer but has not reached the bottom of the electrode layer, and the saturation regime when the target gas has reached the bottom of the electrode layer and saturated the electrode layer, as defined in the Specification during the course of the penetration.  As a result, each gas sensitive component of the gas sensor of Burgi would has its respective transition regime situated between the perturbation regime and the saturation regime, and the transition regime inherently has a higher sensitivity to the target gas than the perturbation regime and the saturation regime.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgi in view of Moseley (U.S. Patent Pub. 2007/0144237).
Regarding claims 6-8, Burgi discloses all limitations of claim 1 as applied to claim 1.  Burgi further discloses the metal-oxide used is in doped form ([0013] lines 1-3) and the sensor is configured to measure a concentration of a target gas ([0027] lines 1-2: determining gas concentration).  
Burgi does not explicitly disclose the metal oxide semiconductor material of first and the second gas sensitive layer is n-doped and the target gas is oxidizing (claim 6) or the oxidizing target gas is ozone or nitrogen dioxide (claim 7) or the second gas sensitive layer is p-doped and the target gas is reducing (claim 8).
However, Moseley teaches an air quality monitor for detecting the atmospheric impurity gas, including both oxidizing or reducing type ([Abstract] lines 1-4) using semiconductor gas sensors offering a change in electrical resistance in response to a shift in the local concentration of the gas of interest ([0002] lines 1-3).  The semiconductor is usually a metal oxide ([0003] lines 3-4), used as n-type or p-type semi-conducting material ([0003] lines 11-12) for detection and monitoring of reducing gases or oxidizing gases in the ambient air ([0003] lines 6-9) due to a resistance increase or a resistance decrease ([0003] line 10).  For example, the presence of a reducing gas will produce an increase in resistance of the p-type sensor and the presence of an oxidizing gas will produce an increase in resistance of the n-type sensor ([0033] lines 5-8).  Thus, Moseley teaches the metal oxide semiconductor material is n-doped and the target gas is oxidizing (for claim 6) and is p-doped and the target gas is reducing (for claim 8).  Moreover, Moseley teaches the oxidizing gases include nitrogen dioxide, chlorine, ozone etc. (for claim 7, [0003] lines 8-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgi by substitute the semiconductor material with an n-doped metal oxide semiconductor material to measure an oxidizing target gas such as ozone or nitrogen dioxide or with a p-doped metal oxide semiconductor material to measure a reducing target gas as taught by Moseley because the presence of a reducing gas will produce an increase in resistance of the p-type sensor and the presence of an oxidizing gas will produce an increase in resistance of the n-type sensor ([00033] lines 5-8) that enables the detection and measurement of the target gases by the semiconductor gas sensor.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).
Further, the designation “the oxidizing target gas is ozone or nitrogen dioxide” in claim 7 is deemed to a material or article worked upon.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d. 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). MPEP 2115.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgi in view of Steiner (DE 4424342, a machine translation used for citation).
Regarding claims 9 and 11, Burgi discloses all limitations of claims 1 and 2 as applied to claims 1 and 2 respectively.  Burgi further discloses the first gas sensitive component and the second gas sensitive component differ in at least one layer parameter (Fig. 3: indicating the first gas sensitive component and the second gas sensitive component differ in the length of the layer, L and L’).
Burgi does not explicitly disclose the layer parameter is a thickness of the first gas sensitive layer and the second gas sensitive layer (for claims 9 and 11).
However, Steiner teaches an individual gas sensor 1 of a sensor array (Fig. 1; [0022] lines 1-2), including a sensory active layer 6 deposited directly onto the electrodes 3, 4, all of which are on the substrate 2 (Fig. 1; [0022] lines 7-9), and integrated heater 8 (Fig. 1; [0022] line 5).  In the sensor array, the sensor differ in their dimensions ([0012] lines 1-2), such as different contact distance to neighboring sensors, different area of the sensor-active layer and/or different contact interface ([0012] lines 6-7).  Further, the thickness of the sensor-active layer is varied, which means that a further improvement in selectivity can be achieved ([0013] lines 1-2).  Thus, Steiner teaches the layer parameter, thickness of the gas sensitive layer, is a varying parameter that further improves in selectivity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgi by adjusting the thicknesses of the first and the second gas sensitive layer to differ with each other as taught by Steiner because the varied thickness of the sensor-active layer further improves selectivity ([0013] lines 1-2). 

Regarding claim 10, Burgi discloses all limitations of claim 1 as applied to claim 1.  Burgi further discloses the first gas sensitive layer has a first thickness and the second gas sensitive layer has a second thickness (Fig. 3: indicating both gas sensitive layers, i.e., metal oxide layers 11 and 11’ having its own thickness). 
Burgi does not explicitly disclose the second thickness being different from the first thickness.
However, Steiner teaches an individual gas sensor 1 of the sensor array (Fig. 1; [0022] lines 1-2), including a sensory active layer 6 deposited directly onto the electrodes 3, 4, all of which are on the substrate 2 (Fig. 1; [0022] lines 7-9), and integrated heater 8 (Fig. 1; [0022] line 5).  In the sensor array, the sensor differ in their dimensions ([0012] lines 1-2), such as different contact distance to neighboring sensors, different area of the sensor-active layer and/or different contact interface ([0012] lines 6-7).  Further, the thickness of the sensor-active layer is varied, which means that a further improvement in selectivity can be achieved ([0013] lines 1-2).  Thus, Steiner teaches the layer parameter, thickness of the gas sensitive layer, is a varying parameter that further improves in selectivity.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgi by adjusting the thicknesses of the first and the second gas sensitive layer to differ with each other as taught by Steiner because the varied thickness of the sensor-active layer further improves selectivity ([0013] lines 1-2). 
The designation “the first thickness and the second thickness are chosen such that the sensor operates for both the detection of the first threshold concentration and for the detection of the second threshold concentration in a transition regime” is deemed to be intended result and does not limit the claim to a particular structure. MPEP 2111.04(I).  Here, Burgi in view of Steiner discloses the thicknesses of the first gas sensitive layer and the second gas sensitive are different, and the reason of choosing such thicknesses, i.e., the intended result for the sensor operating for both the detection of the first threshold concentration and for the detection of the second threshold concentration in a respective transition regime, does not give patentable weight to the claim.  Further, the designation “the transition regime being situated between a perturbation regime and a saturation regime, wherein the transition regime is characterized by a higher sensitivity to the target gas than the perturbation regime and the saturation regime” is inherent to the claimed sensor when the target gas in ambient air penetrates through the gas sensitive layer and then the electrode layer.  Here, Burgi teaches the first gas sensitive component (Fig. 3: gas sensor 10) and the second gas sensitive component (Fig. 3: gas sensor 10’), each receiving a target gas in ambient air that penetrates into the metal oxide layer 11, 11’ and then the electrode layer between electrode pairs (Fig. 3) and experiences three regimes, i.e., the perturbation regime when the target gas has not reached the electrode layer, the transition regime when the target gas has reached the electrode layer but has not reached the bottom of the electrode layer, and the saturation regime when the target gas has reached the bottom of the electrode layer and saturated the electrode layer, the same as defined in the Specification during the course of the penetration.  As a result, the transition regime is inherently situated between the perturbation regime and the saturation regime, and has a higher sensitivity to the target gas than the perturbation regime and the saturation regime.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgi in view of Hattori (U.S. Patent Pub. 2002/0023480).
Regarding claims 14, Burgi discloses all limitations of claim 1 as applied to claim 1.  Burgi does not explicitly disclose the thickness of the first and the second gas sensitive layer is between 100 nm and 5000 nm.
However, Hattori teaches gas sensor providing high sensitivity and high selectivity to low levels of gases ([0002] lines 1-4).  The sensor includes an insulating substrate 1, two thin film electrodes 2, and a thin film gas sensitive layer 3 consisting of metal oxides, e.g., tin oxide (Fig. 1; [0052] lines 3-8).  The thin film gas sensitive layer which consisted of metal oxides containing tin oxide as main ingredient had a thickness of 120 nm ([0064] lines 3-6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Burgi by adjusting the thickness of the first and the second gas sensitive layer within the claimed range because a thickness of 120 nm as disclosed by Hattori is a suitable thickness of the gas sensitive layer made of semiconducting metal oxide for gas sensors.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795